DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 20 October 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-9: “type” as applied to “combination type” (e.g., claim 1, line 1) renders the language indefinite as it changes 

Claims 2, 3: “left” and “right” as used are indefinite as these are relative terms, and no reference point is provided to determine the orientation of what constitutes “left” and “right”.

Claims 8 and 9: “horizontal” and “vertical” are indefinite as these are directions relative with respect to the surface of the Earth and not with respect to the invention.  In other words, these directions are constant regardless of the orientation of the invention.

Claim 9: “the right upper plate” (line 5) is indefinite as it lack antecedent basis and is unclear as claimed; based on the language of the claim it is interpreted as “the right [[upper]] lower plate…”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (U.S. Publication 2020/0340261).
	
Claim 1: Wang discloses a combination type shielding structure comprising a top assembly member (Fig. 1: 1), a bottom assembly member (2), and a wall assembly member (3-5) disposed between the top assembly member and the bottom assembly member, the top assembly member, the 5bottom assembly member and the wall assembly member collectively surrounding and defining an accommodating space for accommodating at least one user (as shown), the combination type shielding structure being characterized in that:

the wall assembly member is provided on a bottom thereof with a third connector (Fig. 6: portion of 2 receiving 22), the bottom assembly member is provided on a top thereof with a fourth connector (22), and the third connector is detachably connected with the fourth connector (by removing the screws). 15  

Claim 2: Wang discloses the combination type shielding structure as claimed in claim 1, wherein the top assembly member comprises a top plate (1), a left upper plate and a right upper plate (not labeled but clearly shown on either side of 1 as shown in Fig. 1); the left upper plate and the right upper plate are integrally connected to left and right sides of the top plate (as shown); the top assembly member comprises two said first connectors (they form a portion of the receiving assembly which meets the limitation as shown) and the two first 

Claim 3: Wang discloses the combination type shielding structure as claimed in claim 1, wherein11 the bottom assembly member comprises a bottom plate (main plate 2 as shown), a left lower plate and a right lower plate; the left lower plate and the right lower plate (see Fig. 6: not labeled but proximate 2 between two members 22) are integrally connected to left and right sides of the bottom plate (as shown); the bottom assembly member comprises two said fourth connectors (as shown) and the two fourth connectors are provided on top sides of the 5left lower plate and the right lower plate respectively (they are on the ends of the plates); the wall assembly member comprises a left wall and a right wall (two plates 3 as shown in Fig. 1); the wall assembly member comprises two said third connectors (as shown in Fig. 6) and the two third connectors are provided on 

Claim 4: Wang discloses the combination type shielding structure as claimed in claim 1, wherein the first connector is configured as a protrusion and the second connector is configured as a recess (using the broadest reasonable interpretation in light of applicant’s specification, the members form a protrusion and recess during assembly; see also Fig. 9 which shows protrusions on the bottom of plate (1) which would also require a recess).  

Claim 5: Wang discloses the combination type shielding structure as claimed in claim 1, wherein 15the fourth connector is configured as a protrusion and the third connector is configured as a recess (as shown in Fig. 6).  

Claim 7: Wang discloses the combination type shielding structure as claimed in claim 1, wherein the third connector and the fourth connector are both provided with a threaded hole (Fig. 6; see paragraph [0093]); the threaded hole of the third connector and the threaded hole of the fourth connector 5 correspond to each other (as shown); the wall assembly member further comprises a screw inserted hole (interpreted as a screw 

Claim 9: Wang discloses the combination type shielding structure as claimed in claim 1, wherein 5the bottom assembly member comprises a bottom plate (2), a left lower plate and a right lower plate (as shown in Fig. 5: between two elements 22 and portion of 2 below 22); the left lower plate comprises a left horizontal portion and a left vertical portion (as shown); the left vertical portion is integrally connected with the left horizontal portion and extends upwardly (as shown, it extends in numerous directions including upwardly); the right upper plate (interpreted as right lower plate based on the language as provided) comprises a right horizontal portion and a right vertical portion; the right vertical portion is integrally connected with the right10 horizontal portion and extends upwardly (the same rationale applies to both the left and right plates); .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang.



Claim 8: Wang discloses the combination type shielding structure as claimed in claim 1, wherein the top assembly member comprises a top plate (1), a left upper plate and a right upper plate (not labeled but clearly shown on either side of 1 as 
While Wang does not specifically disclose the specific number of connectors, it is clear that connections are incorporated into the system.  It would have been obvious at the In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.   One having ordinary skill in the art would have the desired number of connectors based on the number of connections desired to secure the system.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems see Waskey (U.S. Patent 10,907,370), Hallfors (U.S. Publication 2020/0324515), Watanabe (U.S. Publication 2020/0018060), Shell (U.S. Publication 2019/0177993), Chen (U.S. Publication 2019/0119902), Aaron (U.S. Patent 8,407,946), Perett (U.S. Publication 2002/0046422) and Caron (U.S. Patent 5,029,339).

25	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649